 SCIENTIFICGLASS APPARATUSCO., INC.DETERMINATION OF DISPUTE29Upon the basis of the foregoing findings and the entire record inthis proceeding, the Board makes the following determination of dis-pute pursuant to Section 10(k) of the Act:1.Carpenters employed' by Belou & Co. Accoustics, Inc., who arerepresented by Carpenters Local Union 1846, are entitled to performthe work of attaching horizontal, metal tracks to the floors and ceil-ings and then inserting metal studs vertically within the tracks to re-ceive drywall board, called sheetrock, which is attached to the trackand stud by means of a screw-nail, in the Royal Orleans Hotel, NewOrleans, Louisiana.2.Lathers Local Union No. 62, Wood, Wire & Metal Lathers Inter-national Union, AFL-CIO, is not entitled, by means proscribed bySection 8(b) (4) (D) of the Act, to force or require the Employer toassignthe above work to lathers.3.Within 10 days from the date of this Decision and Determinationof Dispute, Lathers Local Union No. 62, Wood, Wire & Metal LathersInternational Union, AFL-CIO, shall notify the Regional Directorfor Region 15, in writing, whether it will or will not refrain fromforcing or requiring the Employer, by means proscribed by Section8(b) (4) (D), to assign the work in dispute to lathers rather than tocarpenters.Scientific Glass Apparatus Co., Inc.andSales Drivers, Food Proc-essors,Warehousemen&Helpers, Local 952, affiliated with theInternational Brotherhood of Teamsters,Chauffeurs, Ware-housemen&Helpers of America.Case No. 21-CA-5559.De-cember 14, 1964DECISION AND ORDEROn August 6, 1964, Trial Examiner Herman Marx issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief.',Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with1The Respondent's request for oral argument is hereby denied as,in our opinion, therecord, including the Respondent's exceptions and brief, adequately presents the issuesand the positions of the parties.150 NLRB No. 12. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the Respondent's exceptions and brief, and the en-tire record in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that the Respondent, Sci-entific Glass Apparatus Co., Inc., its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order, with the following modification :Insert the following as a separate paragraph following paragraph2(a) of the Trial Examiner's Recommended Order, renumbering suc-ceeding paragraphs accordingly :"(b)Notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces."DECISION OF THE TRIAL EXAMINERSTATEMENT OF THE CASEThe complaintalleges that the Respondent,Scientific GlassApparatus Co., Inc.(herein calledthe Company), has violatedSection 8(a)(3) ofthe National LaborRelationsAct, as amended (29 U.S.C. 151et seq.;alsoreferredto hereinas the Act),by discharging,and refusing to reinstate,five named employeesbecause theyengagedin a strike or joined or assisted a labor organization named SalesDrivers, FoodProcessors,Warehousemen &Helpers,Local 952, affiliated withthe InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpersof America (hereincalledtheUnion);and hasby the foregoing and otherconduct abridged rightsguaranteedemployees by Section 7 of the Act, thusviolating Section 8(a)(1) ofthe statute.'The Respondent has filedan answerwhich, in material substance,denies the com-mission ofthe unfairlabor practices imputed to it in the complaint.Pursuantto notice duly served upon each of theother partiesby theGeneralCounsel of the National LaborRelations Board,a hearing upon the issues in thisproceeding has beenheld before TrialExaminer Herman Marxat Los Angeles,California.The General Counseland the Respondent appearedthrough,and wererepresented by, respectivecounsel;and each ofthe parties was afforded a full oppor-tunity to be heard,to examine and cross-examine witnesses,adduce evidence, file abrief, andsubmit oral argument.Decisionwas reservedupon a motion to dismissthe complaint,made by the Respondentupon the closeof the evidence.The motion1The complaint was issued on November 29, 1963, and is based upon a charge filed by theUnion with the Board on September 19, 1963, and an amendment thereof filed on Novem-ber 19, 1963.Copies of the complaint,the charge,and the amended charge have been dulyserved upon the Respondent. SCIENTIFIC GLASS APPARATUS CO., INC.31isdenied upon the basis of the findings and conclusions made below. I have readand considered the respective briefs of the General Counsel and Respondent filedwith me since the close of the hearing.The Union, which filed the charge uponwhich this proceeding is based, has not filed a brief.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.NATURE OF THE COMPANY'S BUSINESS;JURISDICTION OF THE BOARDThe Company is a New Jersey corporation; maintains its principal office and aplace of business in Bloomfield, New Jersey, and branches in other States, includingone at Fullerton, California; is engaged in the manufacture, sale, and distribution ofscientific equipment and related products; and is, and has been at all material times,an employer within the meaning of Section 2(2) of the Act. The issues in this pro-ceeding involve only the Fullerton plant.In the course and conduct of its business operations, the Company ships and de-livers goods valued in excess of $50,000 from points located outside California to itsplace of business'in Fullerton.By reason of such shipments the Company is, andhas been at all material times, engaged in interstate commerce within the meaning ofSection 2(6) and (7) of the Act. Accordingly, the National Labor Relations Boardhas jurisdiction over the subject matter of this proceeding.II.THE LABOR ORGANIZATION INVOLVEDAs the complaintalleges, and the answeradmits, the Unionis,and has been at allmaterialtimes, alabororganizationwithinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatorystatementThe Company's Fullerton branch consists, in themain,of office and warehousefacilities, and normally has a staff of some 10 persons, including office personnel,warehousemen, outside salesmen, and a general manager named CliffordBoreen,who is in charge of the operations of the branch and is, and has been at all timesmaterial to the issues, a supervisor within the meaning of Section 2(11) of the Act.As of September 16, 1963,2 the officestaff(excluding Boreen) consisted of fiveindividuals-David Florez, Mary Weber, John R. Murphy, Edith Shibla, and EstherBushay.The warehousemen were John Vander Heide and Gary C. Bronsart.Although Florez was primarily concerned with purchasing duties, he also exercisedsupervision over other personnel, subject to Boreen's authority, substituting for thegeneral manager in the latter's absence; and, as stipulated at the hearing, was, at allmaterial times, a supervisor within the purview of Section 2(11) of the Act.There is disagreement, however, whether Bronsart had such a status. I find, con-trary to the Respondent, that he did not have it, notwithstanding the fact that he hadthe title of "warehouse manager."Vander Heide, it may be noted, had formerlyheld the title, but the duties of both warehousemen remained substantially the sameafter the change. In the main, Bronsart's functions consisted of the preparation ofmerchandise for packing and shipment by Vander Heide; and of related "paperwork."Plainly, whatever authority Bronsart was empowered to exercise was "of amerely routine or clerical nature," and thus was not supervision within the scope ofSection 2(11).On September 16, shortly after 8 a.m., the customary starting time, Florez gaveBoreen written statements of "grievances" from himself, Bronsart, Murphy, Weber,Shibla, and Bushay.Whether the grievances were justified is of no moment here,nor is it necessary to dwell on them in detail; and it will suffice to note that they in-cluded criticisms of Boreen's management, and of wage conditions, and sought im-provements in terms and conditions of employment.The submission of the grievances was followed by a discussion of their contentsbetween Boreen and the others, Florez doing most of the talking for the employees(aswell as in subsequent talks with Boreen to be described later).During thecourse of the discussion, Florez asked Boreen a number of times to wire or telephonethe Company's general manager (also described in the record as one of the "owners"),2 Unless otherwise indicated,all dates set forth below occurred in 19G3775-602-65-vol. 150-4 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliam J. Geyer, Jr., at its main office in Bloomfield, New Jersey, and request himto come to Fullerton for a discussion of the grievances. Boreen declined to do so,stating that Geyer was due in Fullerton in 6 weeks, and that the grievances could betaken up with him at that time.Other details of what was said regarding the grievances are of no moment, nor,happily for the interests of materiality, does the record spell out much of theminutiae that must have been involved in the hours of talk that took place. It willsuffice to say that the discussion continued until about 12:30 p.m.; that it bore nofruit; that, without any objection by Boreen, relatively little work was done by Florezand the other employees involved; that one or another of the employees suggestedthat they go to lunch as a group, rather than on a "staggered" basis as was customary,in order to discuss their positions; that Boreen gave his permission; and that Bronsart,Weber, Murphy, Bushay, Shibla, and Florez left for lunch in a body about 12:30 p.m.Although the allotted and customary lunch period for each was 45 minutes, thegroup was gone for some 2 to 3 hours, spending much of the time seeking adviceabout union "representation" from various State agencies, with the result that theywere referred at one point or another to the Union, proceeded to its office, and thereconsulted a representative of the organization and signed "authorization cards."Upon their return, Boreen asked them where they had been, and Florez related, insubstance, that they had called on various State agencies, had been referred to aunion, and had gone to it for advice regarding representation.There is no disputethat Boreen made a reply to this, but the record reflects material conflictas to itscontent between the General Counsel's witnesses (Murphy, Bronsart, Florez, Bushay,and Shibla), on the one hand, and Boreen and Robert Ledbetter, one of the Com-pany's salesmen, who was present, on the other.There are variables in the respective terms in which the General Counsel's wit-nessesquote Boreen, but the central thrust of his remarks, as each quotes him, isthat the Company would not tolerate ("go for" or "stand for") union activity by theemployees; and, in addition, all such witnesses, except Bronsart, quoteBoreen, in oneform or another, to the effect that the employees involved were subject to dischargefor engaging in union activity .3Boreen, on the other hand, testifying for the Respondent, quotes himself as sayingthat "I could not see why we could not handle this among ourselves and have ourconversation and settle this without the union coming into this, the settlement, thatwe had among ourselves." Ledbetter, called by the Respondent, quotesBoreen insubstantially similar vein.The record contains objective evidence that supports a conclusion that Boreen did,in substance, voice a threat of reprisal against the employees for engagingin unionactivity.The evidence consists of a document labeled "Employee-Management Arbi-tration" (General Counsel's Exhibit No. 4), dictated by Murphy to Weber inBoreen'spresence, and typed by Weber, in the office on the morning of September 17, muchof which was devoted to continued discussion by employees and Boreen of the griev-ances submitted to him on the previous day. The document consists, basically, of alisting of "Assets" and "Liabilities" of given courses of action. Item III of the paperlists as "Liabilities" of union representation that: "Cliff (Boreen) will be terminated.Dave (Florez) and John (Murphy) will be singled out and dismissed at earliest pos-sible chance.Other key employees stand to be discriminatedagainsteventually."Boreen admittedly "listened" to the dictation and made no comment with respect toitem III.Moreover, upon completion of the typing, a copy of the document wasgiven to Boreen; he retired to his private office where he read it; and it is evidentthat after doing so, he raised no objection to the prediction of discharge and dis-crimination it contains.3The General Counsel's witnesses respectively quote Boreen's reply as set forth below:Munrar: Bloomfield would not go for it; that he (Boreen) would not go for 1t;that this would end up in all of us losing our jobs.We might as well goout and seekemployment now and cut it off.BRONSART:If you went to the union you might as well cut it off now. Bloomfieldwon't go for it.FLOREZ: That is it. If you went to the union we might as well cut it off right now.You are through. I don't want the union in here and Bloomfield would not go for itBUSHAY: All right, if you are going to the union, let us cut it off right now. Youcan seek employment someplace elseSHIBLA: If you have gone to the union, you might as well cut itoff right now be-cause youcan all seek employment elsewhere.Bloomfieldwill neverstand for it. SCIENTIFIC GLASS APPARATUS CO., INC.33The content of item III, coupled with Boreen's failure to object to it, adds cor-roborative weight to the evidence of the General Counsel's witnesses, supporting theirtestimony to the effect that Boreen had made antecedent remarks on the subject ofthe Company's hostility toward union activity by employees at the Fullerton branch.That view of the matter is not negated by Boreen's testimony that factory and ware-house employees at the Bloomfield plant are represented by a union.Without imply-ing a judgment as to the relevancy of that testimony, it is enough to note that therecord tells us nothing of the circumstances of such representation; and that, obvi-ously, an employer's attitude toward collective bargaining may turn on such variablesas the type of employees (for example, whether factory or office workers), regionalattitudes toward unionization, the state of the labor market, and his economic strengthin relation to the collective economic pressures the employees can bring against him.I find, in sum, that in response to the disclosure that the employees had counseledwith a union regarding their representation, Boreen made statements to the effectthat the Company would not tolerate union activity by the employees, and that theywere subject to discharge for engaging in it.Much of the afternoon of September 16, following the return of Florez and hislunch companions to the office, was taken up with a continued discussion by themand Boreen of the grievances.As in the morning session, the participants achievedno results and did relatively little work.The discussion resumed the following morning, practically at the beginning of theworkday, and continued throughout much of the morning.A substantial portion ofthe time was devoted to dictation and preparation of the "Employee-ManagementArbitration," previously mentioned.During the course of the morning, Florez askedVander Heide to join those in the office, and the latter did so.As on the previousday, relatively little work was done, Boreen offering no objection until about noonwhen he told the employees that "some work had to be done," and "a settlement hadto be made."One of the employees, noting that the lunch period was at hand,suggested that the employees go to lunch as a group and discuss the "Employee-Management Arbitration," and Boreen consented, telling the group not to take longerthan an hour .4Murphy, Florez, Weber, Bushay, Vander Heide, Bronsart, and Shiblathereupon left for lunch together, all going in Bronsart's car.The group went to a restaurant, but finding it crowded, drove to Bushay's housein Fullerton where they had lunch and remained for several hours discussing theirgrievances and the contents of the "Employee-Management Arbitration "VanderHeide protested a number of times that their absence was excessive, stating that hewished to return to work, and was assured (apparently by Florez) that he would betaken back to work.After some hours at Bushay's home, the group left in Bronsart's car for the plant,some 2 or 3 miles from Bushay's residence. They paused briefly on the way becauseone of the women became ill, and arrived at the Company's parking lot adjacent tothe plant about 3:30 or 4:30 p.m. (estimates of the time vary).At one point oranother, either during the trip or upon their arrival, all but Vander Heide decidednot to enter the plant.According to Florez, the reason was that he and the othersinvolved were "upset" and not feeling well.This could have been a factor, at leastwith Florez who appears to me to be given to excessively emotional attitudes, but Iam persuaded that the underlying reasons for the decision of the group as a wholewere, as Bronsart testified, in substance, that they had received no satisfaction fromtheir discussions with Boreen and felt it useless from their standpoint to return towork "until we can get something concrete"; and that they wished to take some timeto think about their future work plans, and try to discuss the matter with "the headoffice in Bloomfield" before reaching a decision.This testimony is corroborated bythe fact, as will presently appear in greater detail, that Murphy and Florez spoke toGeyer by long distance telephone several hours later.Upon their arrival in the parking lot, Murphy or Bronsart,or Florez (or all three)told Vander Heide, in substance, that they and the women would not return to work,and Florez, whose coat was in the plant, asked Vander Heide to fetch it. The threewomen dispersed to their respective cars and went home, while Murphy, Bronsart,and Florez waited for the latter's coat.'Various of the employees testified that they could not recall whether a time limit wasset.According to Vander Heide and Boreen, the latter specified the hour limitation. Inview of the protracted absence of the previous day, it is quite plausible that Boreen wouldprescribe the limit, although one is led to wonder why he did not make it 45 minutes, thecustomary lunch periodIn any case, the results in this proceeding are the same whetheror not he prescribed any limitation. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDVander Heide entered the office and informed Boreen of Florez' request.Boreenasked Vander Heide whether the other employees were "going to come in," andVander Heide replied that "they are not coming back."Boreen thereupon in-structed Vander Heide to ask Florez for a key to the premises in the latter's pos-session.Vander Heide brought Florez his coat and secured the key.Florez,Murphy, and Bronsart thereupon left the area and went to a motel to spendthe night and telephone Geyer.Florez reached Geyer by telephone at the latter'shome in Montclair,New Jersey,about 8:30 p.m. (11:30 p.m. in Montclair), andtoldGeyer "that the situation out here in Fullerton was such that we could notlonger.stay on"; and requested Geyer "to come out.to look into it."Geyer asked for specifics, at which point Florez "got excited" and Murphy "took thetelephone over."Murphy identified himself to Geyer, and the latter asked Murphywhat was "going on at the Fullerton plant."Murphyreplied that he "could not giveany specific details," but that "the situation was such that [he] felt that it requiredhis [Geyer's] presence."Geyer again asked for details, and Murphy stated that hepreferred not to give them "for fear of running the risk of jeopardizing,or misrepre-senting the situation."Geyer said that he could not come out immediately becausehe had some meetings scheduled the following day; and, stating that continued opera-tion of the branch was important to him, he asked Murphy whether the latter andthe other employees "would not go back."Murphy said that he could not speak forthe others; and Geyer, promising that there "would be no reprisals, and that thecompany and he would look upon them [the employees] favorably," asked Murphyto inquire of the others "if they would be willing to go back to work" until Geyercould come to Fullerton.Murphy promised to make the inquiry and to give Geyeran answer by telephone in 45 minutes.Florez then telephoned Shibla and informed her of Geyer's request and assurance.Shibla said that she would secure the views of Bushay and Weber and then callFlorez.Later that night, she telephoned Florez at the motel and told him that "underthe existing conditions we were afraid to go back, because we just did not know whatwas going on," and "could not go back as long as Mr. Boreen,Mr. Fleck [a sales-man] and Mr. Ledbetter were there." (According to Shibla, she was "physically"afraid of Boreen.The record does not establish whether this was in any wayjustified.)Thereafter, over a period of several hours, Florez tried a number of times to reachGeyer by telephone at the latter's Montclair home, calling as late as about 2 a.m.,New Jersey time, but could get no answer.Florez and his companions then de-cided to wire Geyer,and Florez sent him a telegram that night, addressed to theBloomfield office, stating,in substance,that he had done as Geyer had requested,and that the "answer [was] positively no."Early the next day, September 18, soon after his arrival at the plant,Boreen tele-phoned the Bloomfield office to talk to Geyer,but as the latter was absent,he spoketo the Company's personnel manager, George Sterris,and asked him if he had "anyinkling what was taking place out here." Sterris replied thatGeyer "hadinformedhim that a group of employees had called him[Geyer], and that he [Sterris,appar-ently]knew there was a situation out here." Sterris said that Geyer would callBoreen later.About8 o'clock that morning(11 a.m. in Bloomfield),not having had a responseto the wire, Florez endeavored to reach Geyer at the Bloomfield office by telephone;was told that Geyer was not in; was connected with Sterris;and then turned thephone over to Murphy. The latter asked Sterris whether he was "aware of what wasgoing on at the Fullerton plant," and Sterris replied that he had spoken to Boreenand "was aware of something,"but wished details since Boreen had"not given himtoo much information."As with Geyer, Murphy said that he did not feel free to doso.In reply to a query by Sterris why the matter had not previously been brought tohis attention,Murphy said that "we were somewhat afraid to do so, and...feltthat it should be handled through the proper channels."After some repetition ofmatters previously covered in the conversation,Sterris said that Geyer was occupiedwith a luncheon but would attend to the situation as soon as he could; and Murphysaid that "we would be at the motel."About ahalf later,Florez called Sterris again and gave him the phone and roomnumber where he and his companions could be reached at the motel.That morning, also, shortly after 8 o'clock, Shibla, Bushay, and Weber came to theFullerton plant together and, as Boreen testified,asked for their"personal belong-ings."Boreen,who had previously that morning collected various belongings of each SCIENTIFIC GLASS APPARATUS CO., INC.35woman,and had placed them in an envelope identified with her name, gave themtheir respective envelopes.5Taking their belongings,the three women,in accordance with prior arrangementsthey had made with Florez and his companions,proceeded to the motel for a meet-ing with the three men,arriving there shortly after Murphy's talk with Sterris.Thewomen reported what had taken place at the plant, also telling the men that upontheir arrival there they had found the plant entrance locked.(Boreen had admittedthem upon theirknock.)The six decided at the motel to drive to the Union's headquarters to talk to repre-sentatives of the organization,and, on the way, stopped briefly in front of the Com-pany's plant to see whether its street door was locked.Florez left the car to look atthe door.Finding it ajar, neither he nor any of the others entered,but proceededinstead to the Union's headquarters.6About 10 or 10:30 a.m.Florez telephoned Boreen from the Union's office and in-quired about the job status of Murphy,Bronsart,and himself,and Boreen repliedthat they had "walked off" and had"quit."Florez said that they had had "per-mission to leave" (an allusion,apparently,to the protracted absence the previousafternoon),and that Boreen was aware of that.Boreen denied that such permissionhad been given,asserting that he had allowed 1 hour for the lunch period; that "youwalked off"; and that "you are through."Florez stated that he did not recall thatany time limit had been set,and after some repetitive remarks, the discussion ended 7On the morning of September 19, the six came to the office of a Los Angeles lawfirm that has had occasion to perform services for the Union,and conferred therewith an economist,Irving Helbling, who is employed by the firm.The six had not5 Shibla pictures Boreen asmeeting the women at the entrance to the "general office" withtheir belongings and extendingthe envelopes to them.The matter is of no moment, but Ithink it more likely that the women, as Boreen testified, asked for theirbelongings, andthat he then gavethem the envelopes.Bushay testified that she and the other women wentto the officeto pick up their belongings, but Shibla gave equivocal testimonyas to the rea-son for her visit,stating that she "firmly had the belief...that Mr. Geyer or some of therepresentativesof the company [from the East, according to the senseof her testimony]would be there to talk to us " But she undoubtedly knew that Geyei was in New Jerseythe night before, and how she could "firmly believe" that eitherGeyer or another repre-sentativeof the Companywould cometo Fullerton so soon afterdoes not plausibly appear6The reasonfor the interest in the door does not appearPerhaps the groupwished tofind out ifthey hadsucceeded in shuttingdown the plant by theirabsence from work Ifthat is so,the action tends to support the GeneralCounsel'sposition that the cessation ofwork by thegroup was a strike. The results here do not hinge on their purpose in check-ing the door,and I make no finding asto the purpose.7From Boreen's account of the conversation,he appearsto have construedFlorez' jobstatus inquiryas a request for reemployment.I think it unlikelythat Florezmade such arequestMurphy had spokento Sterris only a short time before and had beentold thatGever wouldlookinto the Fullertonsituation,and it is evident that the group was await-ing further word about the matter.In that context,itdoes notplausiblyappear thatFlorez wouldapply forreemploymentat that point.While Florezdid not statethe pur-pose of his inquiry in his testimony,it is reasonableto believethat he wished a clarifica-tion of the job statusofMurphy,Bronsart,and himself from Boreeu because the womenhad reported that upon their arrivalat the plant they had foundthat Boreen had previ-ously collectedtheir personal belongings and placed them in earmarked envelopes-anaction signifying that the women no longer worked there.I also think it unlikely thatFlorez,as Boreen testified,upon beingtold thatthe employees had quit, remarked, "Inother words,you have fired us?" It will be noted thatthe query whether the employeeshad been"fired"is not quite responsive to Boreen's immediatelypreceding statement thatthey had quitIn making findings as to the courseof the conversation,I have taken intoaccount thefact thatFlorez quotes himself, in effect, as telling Boreen that the latterhad given permission for the employees'protracted absenceon September 17.AlthoughBoreen, as I have found,did place a limitationon that day's lunch period,itmay be thatFlorez did not hear him or misunderstood him and readinto Boreen's condonation of theprotracted absence of September 16, and the extensive use of working time for the grievancediscussions,an acquiescence in the absence of September17.Whetheror not that is so, Iam persuaded,for the reasons stated, thatFlorez' account of the telephoneconversation iscloser to the facts than Boreen's,and have based findings as to the discussion on Florez'relevant testimony. 36DECISIONSOF NATIONALLABOR RELATIONS BOARDheard from Geyer, and they had a discussion of their situation with Helbling.Hecanvassed with them what the Union would do if it represented them; suggested thatthey offer to return to work; and telephoned Boreen on their behalf.Identifying himself to Boreen, he told the latter that the six had come to his officewith a view to having a charge filed with the Board on their behalf; and that theywished to return to work, and were "ready and willing" to do so "that day or the firstavailable time."Boreen replied that he could not reemploy them because they hadquit.After some additional talk of no significance here, Helbling stated that hewould proceed to file the charge, and with that the conversation ended .8None of the six has returned to work since the telephone conversation of Septem-ber 19, nor has the Company offered any of them reinstatement since then.B.Discussion of the issues; concluding findingsThe major question here is whether the Respondent has unlawfully denied em-ployment to Murphy, Bronsart, Weber, Bushay, and Shibla. (It may be assumedthat Florez is not included in the complaint's allegations of discrimination becausehe was a supervisor within the meaning of the Act.)The General Counsel main-tains that the five employees went on "strike" on the afternoon of September 17, andwere discharged and subsequently denied reinstatement because they engaged inactivities protected by the Act.The Respondent, on the other hand, denying anydiscriminatory motive, contends that they quit.In its brief, the Respondent, stressing the amount of time Boreen spent in discussingthe employees' grievances, views what it terms his "patience and tolerance" as negat-ing the existence of a discriminatory attitude.Boreen was no doubt unusually per-missive in allowing much of the working time of himself and almost the entire staffover a period of 11/2 days to be used in fruitless discussion, not to mention his failureto reprimand Florez and his five lunch companions of September 16 for absentingthemselves from work, without leave, for some 2 or 3 hours that day.However, inthe perspective of the whole record, one could argue, with at least equal logic, thatthe underlying aim of the "patience and tolerance" was to hold the grievances, whichincluded criticisms of Boreen's management, to the level of local discussion in theplant, with a view to adjustment or, possibly, dissipation of the complaints with thepassage of time, without involvement of Boreen's superiors in BloomfieldSignifi-cantly, in that connection, he took a coercive stance as soon as he learned that theemployees had sought representation advice from a union, in effect telling them thatthe management in Bloomfield would not tolerate their union activity, and threaten-ing them with discharge because of it.No doubt the five employees and Florez-especially the latter-engaged in oddbehavior also.One is hard put to it to understand why Florez should have per-sisted in trying to reach Geyer by long distance telephone as late as 2 a.m., Geyer'stime.Nor can one perceive any moral justification, putting aside the employees'legal right to abstain from work in support of their economic alms, for their greatlyexcessive "lunch periods" on September 16 and 17, even if it be assumed that some,at least, did not hear Boreen impose any time limitation on the second day (after all,the regular period was 45 minutes), and inferred from the permissive attitude dis-played by Boreen during the extended discussions that he would react similarly tothe absences (as, in fact, he did to that of September 16). Be that as it may, theRespondent denies that it discharged the employees, whether for execessive absenceor any other reason, asserting, instead, that they quit, and it is thus actually not amaterial issue in this case whether the absence on September17 priorto the decisionnot to enter the plant was a concerted activity protected by Section 7 of the Act (astheGeneral Counsel argues in his brief).To that, one may add that the rightsguaranteed employees by Section 7 are not confined to the apt and the reasonable,and with that in mind, one may proceed to a consideration of the material issuewhether by withholding their services following the meeting at Bushay's house, thefive employees engaged in a strike, a concerted activity protected by Section 7, andwere, for that reason or their union activity, or for both reasons, denied employmentby the Company; or whether they quit their jobs.In that regard, the fact that one or more of Vander Heide's companions told himon the afternoon of September 17 that they would not return to work, or that heconveyed that information to Boreen, by no means establishes the Respondent's posi-8There is no significant conflict between Helbling's and Boreen's respective accounts ofthe conversation. I have based findings, however, on that of Helbling because it appears tome to be more credibly detailed than Boreen'sFor example, it is quite likely that Helblingalluded to the plan tofile a charge,yet Boreenmakes no reference to the matter. SCIENTIFICGLASS APPARATUS CO., INC.37tion.According to Vander Heide at one point, by the way, the women said nothingon thesubject,9 but putting that aside, to regard what one or another of the em-ployees told Vander Heide as definitive of theirintentions,and of what they actu-ally did, is to ignore major features of the record.Whether because of limitedpowers of communication (a particular handicap, perhaps, in talking to VanderHeide because English is not his native tongue and he has difficulty with it), or forsomeother reason, it is evident that neither Florez nor any of the others made VanderHeide fully privy to theirintentions.Indeed, these were somewhat inchoate at thetime, involving a plan to communicate directly with the Bloomfield office, with what-ever uncertainty in results such a plan would entail.The nature of the employees' action in withholding their services is best deter-mined by a consideration of the sequence of events.As matters stood on the after-noon ofSeptember 17, the grievance discussions with Boreen had been fruitless; hehad rejected repeated requests by them that he ask Geyer to come to Fullerton; hehad, on the previous day, voiced a threat of discharge for union activity to Florezand those associated with him; and by the time the group in question returned to theplant parking lot from Bushay's home, they felt that it was useless to return to workuntilthey could "get something concrete," and decided not to enter the plant pend-ing aneffort by them "to make contact with the head office in Bloomfield." Clearly,thiswas not a decision to sever the employment relation; on the contrary, it was adecision to try to improve it by withholding services and attempting to secure theintervention of the Bloomfieldmanagement.In short, it was a decision to strike,however the matter was phrased to Vander Heide.Boreen,to be sure, had good reason to conclude from what Vander Heide toldhim that Florez and the other five had quit, but, actually, the top management ofthe Company, in the person of Geyer, was put on notice but a few hours later thatsuch was not the case, albeit Florez told Geyer before transferring the phone toMurphy that the Fullerton "situation.was such that we could not longer .. .stay on."This, it should be borne in mind, was coupled to requests, first by Florezand then by Murphy, that Geyer come to Fullerton, MurphytellingGeyer "that thesituationwas such that I felt that it required his presence."These statements, takentogether,were but another way of telling Geyer that the employees would not re-turn to work unless and until he came out to Fullerton and attended to the "situa-tion" there; and amounted, by clear implication, to a position that the employeeswould return to work if Geyer did so. Significantly, too, there is nothing in Geyer'sremarks to indicate that be regarded the employees as having permanently severedtheir ties with the Company.His emphasis, rather, was on continuity of operationsby the employees, with assurances that there would be no reprisals against them.This approach is a familiar feature of negotiations to end a strike, and, in essence,what the employees and Geyer were doing was engaging in negotiations, the formerseekingGeyer's personal intervention in the affairs of the Fullerton plant as a meansof resolving their grievances, and Geyer attempting to persuade them to resume theirwork and remain at it until he had had an opportunity to look into the situation.Such negotiations were, by implication, an affirmation of a continuing employmentrelationship rather than a recognition of its end.Nor did the relationship end with the "positively no" of the wire, for the telegramwas but a part of the negotiations.Geyer had requested Murphy to ask the otheremployees if they would return to work until he could come to Fullerton; Murphyhad promised to do so and to give Geyer an answer; and the wire was the reply.Read in the light of the prior discussion, what it said, in effect, was that the em-ployees would not resume work pending Geyer's arrival, a position consistent with aconclusion that the employees were on strike.The fact is that neither the employees nor the Bloomfield management regardedthe telegram as the end of the affair, as events on the morning of September 18 makeclear.Florez and his companions at the motel were expecting a reply to the wire,and not receiving one, called the Bloomfield office to verify its receipt.The plainimplication of the call, and of Murphy's conversation with Sterns, is that the em-ployees were hopeful that the wire would bring a reply from Geyer that he wouldcome to Fullerton. In fact, Sterns assured Murphy that Geyer would "handle or seeto the situationas soonas" he could; and Florez went so far as to call Sterns again ahalf hour later to give the latter his room and telephone number at the motel, obvi-6 Vander Heide, who has some difficulty with English, contradicted himself, testifyinginitially that Bushay and Weber said that they would no longer work for the Company, butstating later that "the women say nothing " 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDously doing so to avoid a failure of communication and to facilitate early attentionby Geyer to their problems.These telephone discussions are no portrayal of asevered employment relationship, but, rather, of a continuing one.That image is not changed by the fact that the women came to the plant for theirpersonal belongingsthat morning.This, like other facts in the case, should be ex-aminedin the light of the total record, for its meaning can be one thing when con-sidered in isolation and another when viewed in the context of other facts and cir-cumstances.The fact that Weber came for her eyeglasses illustrates the point, for,obviously, a person may have as much need for such an article in the status of astrikeras inany other.Shibla and Bushay came, respectively, for a secretarialhandbook and a lunch kit, articles that could prove useful to a person in need ofwork, whether because of a strike (especially a protracted one) or joblessness be-cause of resignation from a position.Moreover, it is well to bear in mind that theemployees had good reason to fear discharge for union activity at Boreen's handssince he had threatened them with such dismissal. Against that background, the actionof the women in calling for their things is as consistent with a conclusion that theywere on strike and feared discharge because of it as with an inference that they camefor their belongings because they had quit. Significantly, too, after collecting theirbelongings, the women went with Murphy, Bronsart, and Florez to the Union's office,a fact which suggests a continuing interest in their employment status.1°Itwould be a mistake, also, to base a conclusion that the women had quit on thefact that when Florez called Boreen on the morning of September 18 he inquired onlyabout the job status of Murphy, Bronsart, and himself.He gave no reason in histestimony for thuslimitinghis inquiry, but it is not unlikely that he did so becausethe women had found upon arrival at the plant earlier that morning that Boreen hadcollected their belongings, an action that would reasonably induce a belief (whethermistaken or not is beside the point) that Boreen had discharged the women. Such abelief would be particularly warranted in the light of Boreen's prior remarks to theeffect that the employees were subject to discharge for engagingin unionactivity, andit islittlewonder that Florez called to inquire about the job status of the men.In evaluating the purpose of the women in calling for their belongings, it is im-portant to bear in mind that they, like the three men, decided not to enter the plantupon their return from Bushay's home, in furtherance of the demands they had madeupon Boreen; that Murphy and Florez spoke for the women, as well as for them-selves and Bronsart, in their dealings with Geyer and Sterris; and that the courseMurphy and Florez took with the Bloomfield management evidences a continuinginterest by all the employees in their jobs, and an aim to improve them from theirstandpoint.Weighing the whole record, I find that the employees in question here decided notto return to work on the afternoon of September 17, and thereafter withheld theirservices, in order to "get something concrete" from the Company in response to theirgrievances, and as a means of inducing Geyer to come to Fullerton to investigate theirgrievances; that by thus withholding their services, the employees did not sever theiremployment relationship with the Company, but engaged in a strike for economicends; and that the strike was an activity protected by Section 7 of the Act."10 Shibla's statement to Florez on the night of September 17 that the women would notreturn to work so long as Boreen, Ledbetter, and Fleck worked at the plant did not meanthat the women had quit. On the contrary, this position (which, by the way, was notcommunicated to the management, as is evident from the conversations Murphy and Florezhad with Geyer and Sterris) evidences a continuing interest by the women in their jobs,for the statement was another way of saying that the women would resume work uponcompliance with the condition that Boreen, Ledbetter, and Fleck be removed.The reasonfor the objection to Ledbetter and Fleck does not appear, but the position regarding Boreenis understandable from the employees' standpoint if one bears in mind that at least some ofthe grievances included criticism of Boreen's handling of terms and conditions of employ-ment, and that he had threatened the employees with discharge for engagingin unionactivity311 am not in accord with a position taken by the Respondent in its brief that the "de-mand" that Geyer come to Fullerton "is unlawful and does notfallwithin protected con-certed activities under the Act."The request was an implementation of the employees'efforts to achieve concrete results from their grievances, and it was no more unlawful orunprotected to strike in support of the "demand" than in support of the grievances.Nordo I agree with a claim by the Respondent that the employees "demanded" that Boreen be"terminatedas a conditionfor their going back to work." ShIblamade such a statement SCIENTIFIC GLASS APPARATUS CO., INC.39The Respondent makes no claim that it replaced the five employees under con-sideration here prior to their offer, through Helbling, to return to work, and it is evi-dent, and I find, that up to that point no replacements had been hired. Thus underwell-established doctrine, even if it be assumed that Boreen's threat was not a causa-tive factor in the strike, and the activity was an economic, and not an unfair laborpractice, strike, the employees were entitled, as a result of Helbling's offer, to re-instatement to their respective former, or substantially equivalent, positions, and theCompany's refusal to reinstate them was an abridgement of their Section 7 rights andviolative of Section 8(a) (1) of the Act.12But, in addition, the evidence leads me to conclude that the Company had an anti-union motive for the refusal to reinstate the employees.There was good warrant fora belief by Boreen on the afternoon of September 17, following Vander Heide's re-turn to the plant, that Florez and the others had quit, for they did not enter the plant,and Vander Heide as much as told Boreen that they had quit. But the fact is thatBoreen was mistaken in his belief, and that the Company was in effect put on noticebut a few hours later, as a result of the conversation between Murphy and Geyer,that the employees had a continuing interest in their jobs and were withholding theirservices in order to induce Geyer to come to Fullerton. Boreen, it will be recalled,spoke to Sterris early the following morning, and Sterris told him that he had heardfrom Geyer that "a group of employees had called him." It is reasonable to believethat Sterris told Boreen what the employees were seeking, but whether that is so ornot, and whatever Boreen believed as to the status of the employees up to the pointwhen Florez called him on the morning of September 18, the evidence establishesthat Florez told him on that occasion, in substance, that the employees had not quit.In the light of Boreen's knowledge that the employees had spoken to Geyer the nightbefore, and of Florez' denial, one would think that Boreen would, at the very least,entertain some doubt that the employees had abandoned their jobs; yet he persistedin that position with Helbling, refusing to reinstate them on the ground that theyhad quit.Thus the question arises why the Company should take a position so far removedfrom Geyer's efforts on the night of September 17 to persuade the employees to re-sume work pending his arrival; and from Sterris' assurance to Murphy on the morn-ing of September 18 (the very morning Boreen spoke to Sterris, although the recorddoes not establish which conversation came first) that Geyer would look into thesituation as soon as he could.The answer is supplied by reasonable inference from the whole record. There isgood reason to believe that unionization of the Fullerton employees was a matter ofmuch concern to the Company. Boreen said as much when he reacted to the newsthat the employees had sought representation advice from a union with remarks tothe effect that the Company would not tolerate union activity, and that the employeeswere subject to discharge because of it.Geyer, it is clear, did not know of the activityat the time he spoke to Murphy and Florez on the night of September 17, for, as isevident from the tenor of Boreen's telephone conversation with Sterris, Boreen didnot communicate with the Bloomfield management regarding any problem with theFullerton employees until he put in a call for Geyer, and spoke to Sterris, on the morn-ing of September 18. To be sure, there is no evidence that Boreen told either Sterristo Floret,but it is evident from the discussions Murphy and Florez had with Geyer andSterris that no such demand was made of the management.Plainly, a good case can bemade for the view that a concerted demand for dismissal of a supervisor who threatenedemployees with discharge for unionactivityis protectedby Section 7, but I see no need topass on the matter as such a demand was not made,albeit the three women decided atone point or another not to return to work so long as Boreen and the two salesmen wereemployed at the Fullerton branchIn that connection,I note thatJoanna Cotton MillsCo v. N.L R B.,176 F 2d 749(C.A. 4), citedby the Respondent,is distinguishable on itsfacts.Basically,what the court held was that it was not unlawful to discharge an em-ployee for circulating among other employees a petition demanding the dismissal of asupervisor,since the petition was rooted in personal resentment of the supervisor and wasthus not for the "mutual aid or protection of employees"Here, in contrast,apart fromthe fact that the Company claims it did not discharge the employees,the basic aim of thelatter was to secure improvement in their terms and conditions of employment,and thestrike was clearly intended for their "mutual aid or protection,"and was thus the exerciseof a right guaranteed by Section 7.12N L R B. v. Mackay Radio d TclepraphCo , 304 U S. 333. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDor Geyer (who returned his call later on the morning of September 18) 13 that theemployees had shown an interestin unionrepresentation, but there is a significantcontrast between Geyer's efforts on the night of September 17 to persuade the em-ployees to return to work and the position Boreen took, following his conversationwith Sterris, first with Florez, notwithstanding the latter's denial that the employeeshad quit, and then, on the following day, with Helbling. Significantly enough, as ofthe time the employees went to Helbling's office, they had not heard from Geyer(nor, so far as appears, have they done so since then), despite Sterris' assurance toMurphy that Geyer would "handle or see to the situation" as soonas he could, in acontext that reasonably led the employees to believe that Geyer would soon com-municate with them at the motel.The sum of the matter is that the evidence warrants an inference that at some pointbetween Geyer's talk with Murphy on the night of September 17 and the rejection ofHelbling's' offer on the morning of September 19, the Company, notwithstanding theclear indications given to Geyer and Sterris by the employees of their continuing in-terest in their jobs, decided to take the position that the employees had abandonedtheir jobs, to that end seizing upon the fact that the employees had absented them-selves from work; and that it didso as a meansof terminating the employees in ques-tion because they had manifested an interest in union representation by seeking adviceabout it from a labor organization. Boreen's rejection of Helbling's request for theemployees' reinstatement was as much as to discharge them because they had engagedin a strike and had evinced an interest in union representation.For the reasons stated, I find that by discharging, and refusing to reinstate, Gary C.Bronsart, John R. Murphy, Mary Weber, Edith Shibla, and Esther Bushay, the Com-pany discriminated against them to discourage membership in a labor organization,thus violating Section 8(a) (3) of the Act; and interfered with, restrained, and coercedemployees in the exercise of rights guaranteed them by Section 7 of the Act, therebyviolating Section 8(a)(1) of the statute.14 I also find that the Company abridgedSection 7 rights of the employees, thereby violating Section 8(a)(1), as a result ofBoreen'sremarks on September 16 to the effect that the Company would not toler-ate union activity by the employees and that they were subject to discharge forengaging in it.IV.THE ' EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(1) and (3) of the Act, I shall recommend that it cease and desisttherefrom and take affirmative action designed to effectuate the policies of the Act.As it has been found that the Company discharged, and refused to reinstate, GaryC. Bronsart, John R. Murphy, Mary Weber, Edith Shibla, and Esther Bushay onSeptember 19, 1963, in violation of Section 8(a) (1) and (3) of the Act, I shall recom-mend that the Company offer each such individual immediate and full reinstatementis According to Boreen, Geyercalled himabout 10.30 or 11 a.m. Pacific coast time, andasked"what the situationwas," andBoreen told him of "six employees walking out, leav-ing andquitting," and that he "was hiring new people to replace them." To this, Boreentestified,Geyer's reply was that Boreen should "keep the business going," and that hewould "be out later next month." Thus it would appear from Boreen's testimony that hegave Geyer no details of the grievances and said nothing about the employees' interest inunionrepresentation; and that Geyer, in turn, said nothing about his conversation withMurphy and Florez the night beforeOne may doubt, to say the least, that the conversa-tion was solimited.In the nature of things, it is impossible to verify the accuracy ofBoreen's accountof his private conversation with Geyer through any objective evidence.14 Contrary to the Respondent in its brief, it matters not that the employees did notidentify the labor organization by name in informing Boreen of their activity, nor is it ofany moment that Helbling did not mention the organization to Boreen, or say that he rep-resented it, inexpressingthe employees' offer to return to work. I note, also, that in viewof the conclusions reached, I deem it unnecessary to decide whether Boreen's threat ofreprisal was afactorin the strike,making it an unfair laborpractice strike,as well asone for economic ends. SCIENTIFIC GLASS APPARATUS CO., INC.41to his (or her) former, or a substantially equivalent, position,15 without prejudice tohis (or her) seniority and other rights and privileges, and make him (or her) whole forany loss of pay he (or she) may have suffered by reason of his (or her) discharge bypayment to such individual of a sum of money equal to the amount of wages suchindividual would have earned, but for the said discharge, between the date of thedischarge and the date of a proper offer of reinstatement to such person, as aforesaid,together with interest thereon, as provided below; and that the said loss of pay, plusinterest at the rate of 6 percent per annum, be computed in accordance with theformula and method prescribed by the Board in F. W.Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716, to which the partieshereto are expressly referred.Upon the basis of the foregoing findings of fact, and upon the entire record in thisproceeding, I make the following.CONCLUSIONS OF LAW1.The Company is, and has been at all material times, an employer within themeaning of Section 2(2) of the Act.2.Each of the five individuals against whom the Company discriminated, as foundabove, has been, at all material times, an employee of the said Company within themeaning of said Section 2(3) of the Act.3.The Union is, and has been at all material times, a labor organization withinthe meaning of Section 2(5) of the Act.4.By discharging, and refusing to reinstate, the five employees, as found above,the Company has engaged in unfair labor practices, within the meaning of Section8(a)(3) of the Act.5.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act, as found above, the Company has engagedin unfair labor practices within the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding, I recommend that Scientific Glass Apparatus Co.,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership of any of the employees of its business establish-ment at Fullerton, California, in Sales Drivers, Food Processors, Warehousemen &Helpers, Local 952, affiliated with the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, or any other labor organization, by dis-charging, or otherwise denying employment to, any such employees, or in any othermanner discriminating against any such employees in regard to hire, tenure of em-ployment, or any term or condition of employment, except as authorized in Section8(a)(3) of the Act.(b) In any manner threatening or otherwise informing any of its employees of itsestablishment in Fullerton, California, that any of them will be discharged, or aresubject to discharge, if they join, or engage in any activity in, with, or or behalf of,any labor organization.(c) In any other manner interfering with, restraining, or coercing employees ofits establishment in Fullerton, California, in the right to self-organization; to form,join, or assist any labor organization; to bargain collectively through representativesof their own choosing; to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection; or to refrain from any or all such activi-ties, except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act.1616In accordance with the Board's past interpretation,the expression"former,or a sub-stantially equivalent,position"is intended to mean "former position wherever possible, butifsuch position is no longer in existence,then to a substantially equivalent position "The Chase National Bank of the City of New Yoik,San Juan,Puerto Rico,Branch,65NLRB 82736The scope of the restraints set forth above is justified,I find,by the nature and extentof the violations found.SeeN.LR.B. v. Entwistle MfgCo., 120 F. 2d 532(CA.4) ; MayDepartment Stores v. N L.R.B.,326 U.S 376; andBethlehem Steel Company v N.L R B.,120 F. 2d 641(C.A.D.C.). 42DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which, it is found, it will effectuate thepolicies of the Act:(a)Offer to Gary C. Bronsart, John R. Murphy, Mary Weber, Edith Shibla, andEsther Bushay immediate and full reinstatement to their respective former, or sub-stantially equivalent, positions, without prejudice to their seniority and other rightsand privileges, and make each of them whole in the manner and according to themethod set forth in section V, above, entitled "The Remedy."(b) Preserve until compliance with any order for reinstatement or backpay madeby the National Labor Relations Board in this proceeding is effectuated, and makeavailable to the said Board and its agents, upon request, for examination and copying,all payroll records, social security records, timecards, personnel records and reports,and all other records relevant to a determination of the amount of backpay due, andto reinstatement and related rights provided in any such order.(c) Post in conspicuous places at its place of business in Fullerton, California,including all places where notices to employees are customarily posted there, copiesof the attached notice marked "Appendix A." Copies of said notice, to be furnishedby the Regional Director for Region 21 of the National Labor Relations Board, shall,after being signed by a duly authorized representative of the Company, be posted byit immediately upon receipt thereof, and maintained by it for 60 consecutive daysthereafter in such conspicuous places.Reasonable steps shall be taken by the saidCompany to insure that said notices are not altered, defaced, or covered by any othermaterial.17(d)Notify the said Regional Director, in writing, within 20 days from receipt ofthis decision, what steps the Respondent has taken to comply therewith.18It is further recommended that,unless onor before 20 days from the date of itsreceipt of this decision the Respondent notify the said Regional Director that it willcomply with the foregoing recommendations, the National Labor Relations Boardissue an order requiring the Respondent to take the action aforesaid.17 In the event that this Recommended Order Is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the said notice. In the additional event that the Board's Order isenforced by a decree of a United States Court of Appeals, the words "a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"a Decision and Order "18 In the event that this Recommended Order be adopted by the Board, paragraph 2(d)thereof thereof shall be modified to read: "Notify said Regional Director, in writing, within10 days from the date of this Order, what steps the Respondent has taken to complytherewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership of any of our employees of our businessestablishment at Fullerton, California, in Sales Drivers, Food Processors, Ware-housemen & Helpers, Local 952, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, or in any otherlabor organization, by discharging, or otherwise denying employment to, anysuch employees, or in any other manner discriminating against any such em-ployees in regard to hire, tenure of employment, or any term or condition ofemployment, except as authorized in Section 8(a)(3) of the said Act.WE WILL NOT in any manner threaten or otherwise inform any of our em-ployees of our establishment in Fullerton, California, that any of them will bedischarged, or are subject to discharge, if they join, or engage in any activity in,with, or on behalf of, any labor organizationWE WILL NOT in any other manner interfere with, restrain, or coerce employeesof our establishment in Fullerton, California, in the right to self-organization; toform, join, or assist in any labor organization; to bargain collectively throughrepresentatives of their own choosing; to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection; or to refrainfrom any or all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a)(3) of the Act. ROADWAY EXPRESS, INC.43WE WILLofferGaryC. Bronsart,John R.Murphy,MaryWeber,Edith Shibla,and EstherBushay immediate and full reinstatement to their respective former,or substantially equivalent,positions,withoutprejudiceto their seniority andother rights and privileges,and reimbursethem for anyloss ofpay they mayhave suffered by reasonof the factthat we discriminated against them.SCIENTIFIC GLASS APPARATUS Co., INC.,Employer.Dated-------------------By--------------------------------------(Representative)(Title)NOTE.-We will notify theabove-named employees if presently serving in theArmed Forces of the UnitedStates of their right to full reinstatementupon applica-tion in accordancewiththe SelectiveService Act and the Universal MilitaryTrainingand ServiceAct of1948, as amended,after dischargefrom the Armed Forces.Thisnotice must remain postedfor 60 consecutive days from the date ofpostingand must notbe altered, defaced, or covered by anyother material.Information regarding provisions of this notice or compliancewithits terms maybe securedfrom theRegionalOffice of the National LaborRelationsBoard, 849 SouthBroadway, Los Angeles, California, Telephone No. 688-5204.Roadway Express,Inc.andCharles DaltonLocal 299, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Ind.andCharlesDalton.Cases Nos. 7-CA-4429 and 7-CB-1142.December 14,1964DECISION AND ORDEROn April 8, 1964, Trial Examiner Thomas S. Wilson issued his De-cision in the above-entitled proceeding, finding that Respondents hadnot engaged in the unfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in its entirety, as setforth in his attached Decision.Thereafter, the General Counsel filedexceptions to the Trial Examiner's Decision with a supporting brief,and both Respondents filed briefs in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Decision,the exceptions and briefs, and the entire record in these cases, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner only to the extent that they are consistent herewith.Respondent Union, Local 299, International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America, Ind., rep-resents employees at the Taylor, Michigan, facility operated by Re-150 NLRB No. 14.